

116 HR 4639 IH: Pell Grant Sustainability Act
U.S. House of Representatives
2019-10-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4639IN THE HOUSE OF REPRESENTATIVESOctober 11, 2019Mr. Casten of Illinois (for himself and Mrs. Lee of Nevada) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo index the maximum value of Federal Pell Grants to inflation.
	
 1.Short titleThis Act may be cited as the Pell Grant Sustainability Act. 2.FindingsCongress finds the following:
 (1)From 2009 through 2018, the maximum discretionary Federal Pell Grants under section 401 of the Higher Education Act of 1965 stayed flat while inflation was 17 percent.
 (2)The value of Federal Pell Grants must keep pace with students’ costs in order to fulfill their mission of enabling lower-income students to attend college.
 3.Indexing Federal Pell Grants to inflationSection 401 of the Higher Education Act of 1965 (20 U.S.C. 1070a) is amended— (1)in subsection (a)(1), by striking through fiscal year 2017; and
 (2)in subsection (b)(7)(C), by amending clause (iii) to read as follows:  (iii)Subsequent award years (I)Award years 2018–2019 and 2019–2020For each of the award years 2018–2019 and 2019–2020, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to the amount determined under clause (ii) for award year 2017–2018.
 (II)Award year 2020–2021 and each subsequent award yearFor award year 2020–2021 and each subsequent award year, the amount determined under this subparagraph for purposes of subparagraph (B)(iii) shall be equal to—
							(aa)
 (AA)$6,195 or the total maximum Federal Pell Grant for the preceding award year (as determined under clause (iv)(II)), whichever is greater, increased by a percentage equal to the annual adjustment percentage for the award year for which the amount under this subparagraph is being determined; reduced by
 (BB)$5,135 or the maximum Federal Pell Grant for which a student was eligible for the preceding award year, as specified in the last enacted appropriation Act applicable to that year, whichever is greater; and
 (bb)rounded to the nearest $5.. 